Citation Nr: 0508990	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  02-19 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for residuals of dental 
trauma.



REPRESENTATION

Appellant represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1966 to August 1968.  This matter comes before the 
Board of Veterans' Appeals on appeal from a December 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

Dental trauma is not shown to have occurred in service, and 
no residuals of dental trauma are currently demonstrated.


CONCLUSION OF LAW

Residuals of dental trauma were not incurred in or aggravated 
by active service.  38 C.F.R. § 3.381 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in April 
2001, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The April 2001 letter in effect also 
advised the veteran to provide any additional evidence to 
support his claim.  In addition, the statement of the case 
and supplemental statement of the case furnished to the 
veteran advised him of the opportunity to submit any evidence 
at his disposal to support his claim.  

In this case, although the VCAA notice letters provided to 
the appellant do not specifically refer to the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The April 2001 letter also advised 
the veteran to let VA know if there was evidence or 
information that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in December 2001.  Therefore, the veteran did receive proper 
VCAA notice prior to the initial rating decision denying his 
claim.  The VCAA places an enhanced duty on VA to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this 
case, the RO has obtained all available post-service VA and 
private medical records identified by the veteran.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Background

A dental examination performed for induction purposes in 
August 1966 reflects moderate calculus of teeth 17 and 32.  
No other abnormalities are reflected.  Service medical 
records reflect that in May 1968, the veteran fell and 
sustained multiple abrasions to the face, including several 
swollen lacerations to the lip.  He required sutures.  Six 
days later the sutures were removed.  On a Report of Medical 
History completed in July 1968, the veteran denied severe 
tooth or gum trouble.  An examination performed for 
separation purposes in July 1968 is negative for any dental 
disorders or trauma.  

Post-service medical records are negative for residuals of 
dental trauma.

Legal Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The 

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  38 C.F.R. § 3.381(a).

Effective June 8, 1999, VA amended some of the regulations 
used to adjudicate claims relating to entitlement to 
outpatient dental treatment.  64 Fed. Reg. 30392-30393 
(1999).  In applying the rating criteria to this case, the 
Board notes that 38 C.F.R. § 3.149 (1998) was removed and 
reserved with the June 1999 regulatory change.  The substance 
of the old and new regulations, as applicable to the 
veteran's claim, remains essentially the same and the change 
in regulation has no effect on the outcome of his claim.  
Specifically, there was no change in the determination that 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease (pyorrhea) are 
not disabling conditions.  See 38 C.F.R. § 3.381. 

Analysis 

The veteran alleges that he should be compensated for 
residuals of inservice dental trauma.  A review of service 
medical records, however, discloses no references to dental 
trauma.  In May 1968, the veteran sustained several facial 
abrasions in a fall, but clinical notes where he was treated 
make no mention that the veteran's injuries included damage 
to his teeth.  When the veteran was examined for service 
separation the following July, the veteran denied severe 
tooth trouble.  Further, post-service medical records contain 
no entries concerning residuals of dental trauma. 

In summary, in the absence of evidence of inservice dental 
trauma, service connection for residuals of such trauma is 
not in order.  The evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.381.


ORDER

Service connection for residuals of dental trauma is denied.



	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


